DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 10/12/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 2- ‘Disclosed is a’ should read ‘A’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-5 are objected to because of the following informalities:  
Claim 1 recites the limitation "the incident laser light" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 recites the limitation "the first dichromatic mirror" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is dependent on Claim 2, and hence inherits the deficiencies of Claim 2. 
Claim 3 recites the limitation "the angle of the first dichroic mirror" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angle of the first reflection mirror" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the position Ps2" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Allowable Subject Matter
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-5 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105352926 A to Qu et al.
U.S. Patent Application Publication US 2021/0041363 A1 to Zhang et al.
CN 109031635 A to Yunhai et al.
     This application is in condition for allowance except for the following formal matters: 
See Section 6 above regarding informalities with the specification.
See Section 8 above regarding informalities with the claims.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/1/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872